DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 03/11/2022.
	Claims 1-20 are pending and examined.

Response to Arguments
Applicant’s arguments filed on 03/11/2022 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Stevens) applied.
The previously issued 101 rejection is withdrawn.
The previously issued double patenting rejection is maintained until it is resolved.
	Applicant’s amendment to specification is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-20 are rejected under 35 U.S.C. 103 as unpatentable over Hirsch et al. (US PGPUB 2012/0260232) hereinafter Hirsch, in view of Stevens et al. (US PGPUB 2016/0292066) hereinafter Stevens.

Per claim 1, Hirsch discloses “a computing system implemented by a server system, the computing system comprising: one of more computer processors: and a computer-readable storage medium comprising instructions for controlling the one of more computer processors, the instructions being configurable to cause:” (Fig. 1); “maintaining a mobile application development environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided to the computing platform” (claim 1; paragraphs [0015][0083]; providing a mobile app development environment for a computing platform (such as iOS or android); a developer creates a program and selects (user input) which target platform to generate a mobile app for) “displaying, on a device of the computing platform, a user interface associated with the mobile application development environment; processing a request, received via the user interface, to produce a binary of a first mobile application; and automatically producing, responsive to processing the request, the binary of the first mobile application” (claims 1, 6; paragraph [0083][0090]; presenting a user interface to allow a developer to create a mobile app, receiving a request from the developer to generate a mobile app for a target platform, then system generates the mobile app (binary from compilation)).
Hirsch does not explicitly teach “automatically producing, responsive to processing the request, the binary of the first mobile application upon passing a rule of a mobile application provider, wherein the binary of the first mobile application is configured to comply with the rule when uploaded to the mobile application provider”. However, Stevens suggests the above (paragraphs [0007][0020][0021][0027][0041]; analyzing source code modules, applying the rules to the one or more 

Per claim 2, Hirsch further discloses “wherein the computing platform is provided to a plurality of organizations via an on-demand computing environment, the first mobile application being affiliated with a first one of the organizations” (claims 1, 6; paragraph [0027]; the mobile app development platform is provided to a plurality of developers (organizations), allowing the developers to collaborate to create mobile applications; one developer being with a first organization; the generated mobile application is associated with the developer).

Per claim 3, Hirsch further discloses “wherein the first mobile application is configurable to be distributed by the first organization to one or more mobile application providers” (claims 1, 6; paragraph [0024]; after a developer (first organization) requests an application to be compiled, the application may be submitted to a digital distribution platform (application provider) associated with one or more mobile operating systems).

wherein aspects associated with the first mobile application are configurable to be modified by the first organization, without interaction between the first organization and the computing platform, to be brought into compliance with rules of the one or more mobile application providers” (paragraph [0084]; certain the mobile operating system may require that the mobile apps include a digital signature in order to be distributed through digital distribution platform (for compliance with rules of the one or more mobile application providers); thus, server may add digital signatures to an apps for compliance; the developer (first organization) only needs to interact with the mobile application development environment, and does not need to interact with the computing platform (iOS or android); paragraph [0171]; in certain of these embodiments, developers may be required to include a contacts module in each mobile app developed and/or deployed through the mobile development and distribution platform (for compliance to rules); the developer may select an option to add a contacts module to an app, and does not need to interact with the computing platform (iOS or android)).

Per claim 5, Hirsch further discloses “automatically distributing, to one or more mobile application providers, the first mobile application in accordance with organizational preferences of the first organization” (paragraph [0024]; a developer (first organization) first requests an application to be compiled, then submits the application to one or more digital distribution platforms for approval and distribution automatically. In certain other embodiments, this process may be performed manually (i.e. depending on preference)).

Per claim 6, Hirsch further discloses “wherein the first mobile application is distributed to the one or more mobile application providers such that the mobile application is indicated as being associated with an account of the first organization when the mobile application is provided to customers of the mobile application providers” (paragraphs [0025][0171];a mobile application is submitted to one or more digital distribution platform for distribution to customers; in certain of these embodiments, developers may be required to include a contacts module in each mobile app developed and/or deployed through the mobile development and distribution platform; the developer selects and/or inputs various contact information, such as a name, physical address, phone number, e-mail and/or website URL; it would have been obvious to person skilled in the art that the phone number of email associated with the developer can be viewed as an account of the developer, which allows customers to contact the developer).

Per claim 7, Hirsch further suggests “wherein the computing platform comprises a customer relationship management (CRM) platform and the binary of the first mobile application is produced based on a customizable branded space associated with the first organization, the customizable branded space being hosted by the CRM platform” (paragraphs [0025][0171]; in certain of these embodiments, developers may be required to include a contacts module in each mobile app developed and/or deployed through the mobile development and distribution platform; the developer selects and/or inputs various contact information, such as a name, physical address, phone number, e-mail and/or website URL; it would have been obvious to person skilled in the art that the contacts module can be viewed as a customer relationship management module, and it hosts a customizable branded space (developers can make modifications, making changes to brand names, website), allowing customers to recognize and contact the developer (the first organization)).

Claims 8-14 are rejected under similar rationales as claims 1-7.
Claims 15-20 are rejected under similar rationales as claims 1-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193